Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a method/system for intelligent control of an appliance device comprising: receiving information from at least one sensor using a computer network, the at least one sensor associated with an alarm system, the alarm system associated with a structure; operating the appliance device using the received information, determining at least one opening being in an open state for a predetermined amount of time, the at least one opening associated with the structure and being one or more of a door and window, the at least one sensor being one or more of a door open/close switch type and window open/close switch type, the predetermined amount of time being in a range of one minute to sixty minutes; and suppressing by the appliance device an irrigation zone of a plurality of irrigation zones such that water from one or more sprinklers associated with the irrigation zone does not enter the structure through the opening, the appliance device being an irrigation control system, the irrigation zone being proximate to the opening.

The following is an examiner’s statement of reasons for allowance: claims 10 and 20 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, ascertaining at least one motor vehicle is parked in an area using the received information from the at least one sensor, the area being near the structure, the motor vehicle being at least one of a motorcycle, car, truck, and recreational vehicle, the at least one sensor being one or more magnetic sensors; and suppressing by the appliance device an irrigation zone of a plurality of irrigation zones such that water from one or more sprinklers associated with the irrigation zone does not spray the motor vehicle, the appliance device being an irrigation control system, the irrigation zone being associated with the area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684